Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 6/13/2021. Claims 20-26 are withdrawn as directed to a non-elected invention. Claims 20-26, 29 and 31 are canceled.  Claims 1, 6, 8-17, 27, 28, 30, and 32-34 are amended.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19 and 27-35, drawn to a pulsed plasma thruster and a method of operating a pulsed plasma thruster, classified in F03H1/0087.
II. Claims 20-26, drawn to a capacitor bank, classified in H01G4/38.
Inventions I. and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because none of the claims drawn to the combination require both wherein the anode has a predetermined length such that a portion of the anode extends from the first cathode-bank plate and wherein the ceramic 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions require different fields of search (where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
This application contains claims directed to the following patentably distinct species Fig. 2A and Fig. 5. The species are independent or distinct because Fig 2A has a stop for the fiber propellant which prevents it from protruding past the end of the anode and Fig. 5 allows the fiber propellant to extend past the end of the anode. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-26 and 28-32 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require 
During a telephone conversation with Adam Sacharoff on 9/9/2021 an was made without traverse to prosecute the species of Fig. 5 and the invention of group I, claims 1-19 and 27-35 and to cancel claims 20-26 via examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Adam Sacharoff 9/9/2021. 

The CLAIMS have been amended as follows: 

1. (Currently Amended) A pulsed plasma thruster comprising: a spool having a fiber propellant wound thereon; a stepper motor in communication with the fiber propellant to pull the fiber propellant from the spool; an insulated tube configured to have one end of the insulated tube in communication with the stepper motor such that the fiber propellant is fed into the insulated tube; an anode bored through and having one end of the anode in communication with the insulated tube, such that the fiber propellant travels through the anode, the anode having an exit end, wherein the fiber propellant fed through the anode exits at the exit end; a power processing unit electrically connected in parallel to a capacitor bank, the capacitor bank having a positive electrical connection to the anode and the capacitor bank having a negative electrical connection to a cathode, and wherein the capacitor bank is configured to lower an equivalent series resistance raising a pulse current and raising a {right arrow over (j)}.times.{right arrow over (B)} thrust generated by the pulsed plasma thruster; a coaxial insulator positioned about the exit end of the anode; the cathode further positioned about the insulator and having an interior profile shaped into a nozzle region; and an igniter fitted through an opening in the cathode, wherein when the igniter is pulsed, the igniter is configured to expel electrons toward the anode that has been vaporized combines with the primary high current high magnetic field discharge to create a partially ionized gas electromagnetically and electrothermally accelerated outward from the nozzle region to produce the {right arrow over (j)}.times.{right arrow over (B)} thrust, and wherein as the fiber propellant vaporizes, the stepper motor feeds more fiber propellant from the spool to the exit end. 
6. (Currently Amended) The pulsed plasma thruster of claim 4, wherein the plate [[is]] has a quadrilateral shape, and the plurality of ceramic capacitors are arranged around the centered aperture. 
wherein the plate comprises multiple plates, and wherein the plurality of ceramic capacitors is mounted on both sides of the multiple plates. 
9. (Currently Amended) The pulsed plasma thruster of claim 1, wherein the propellant is made of polytetrafluoroethylene 
10. (Currently Amended) The pulsed plasma thruster of claim 1, further comprising at least one additional so as to comprise a plurality of igniters, each igniter of the at least one additional igniter being fitted through a corresponding opening in the cathode. 
11. (Currently Amended) The pulsed plasma thruster of claim 10, wherein the plurality of igniters are operated sequentially. 
12. (Currently Amended) A pulsed plasma thruster comprising: a fiber propellant feed system including a motor configured to pull a fiber propellant from a spool and feed the fiber propellant into a centrally located anode and towards an exit end defined at an end of the centrally located anode; a capacitor bank having a back plate electrically connected to the centrally located anode, the capacitor bank having a plurality of low mass multi-layer ceramic capacitors formed in a parallel configuration, and wherein the back plate includes an opening to receive the centrally located anode; a cathode insulated from the anode and being connected to the capacitor bank; and one or more igniters, each igniter of the one or more igniters being fitted through a corresponding opening in the cathode, wherein when the one or more igniters are triggered, each igniter is configured to expel electrons toward the centrally located anode centrally located anode and that has been vaporized combines with the primary high energy primary high energy discharge to produce a {right arrow over (j)}.times.{right arrow over (B)} thrust, and wherein as the fiber propellant vaporizes, the motor feeds more fiber propellant from the spool to the exit end. 
13. (Currently Amended) The pulsed plasma thruster of claim 12 further comprising a power processing unit electrically connecting the capacitor bank to the centrally located anode and cathode. 
14. (Currently Amended) The pulsed plasma thruster of claim 13, wherein the capacitor bank is further configured to lower an equivalent series resistance to cause an increase in a of the primary high energy discharge and an increase in the {right arrow over (j)}.times.{right arrow over (B)} thrust. 
15. (Currently Amended) The pulsed plasma thruster of claim 12, wherein the fiber propellant is made of polytetrafluoroethylene 
16. (Currently Amended) The pulsed plasma thruster of claim 12 further comprising: an insulated tube configured between the motor and the centrally located anode and further configured to communicate the fiber propellant from the motor to the centrally located anode. 
17. (Currently Amended) The pulsed plasma thruster of claim 12, wherein the cathode is secured to an insulator positioned about [[an]] the exit end of the anode. 
20. (Cancel)

22. (Cancel)
23. (Cancel)
24. (Cancel)
25. (Cancel)
26. (Cancel)
27. (Currently Amended) A pulsed plasma thruster circuit comprising: a dedicated microprocessor on the pulsed plasma thruster, the microprocessor having programming instructions to control the following: (a) a motor to feed fiber propellant from a spool into a centrally located anode towards an exit end defined at an end of the centrally located anode; (b) a capacitor bank having a plate electrically connected to the centrally located anode, the capacitor bank having a plurality of low mass and low volume multi-layer ceramic capacitors formed in a parallel configuration, and wherein the plate includes an opening to receive the centrally located anode; and (c) one or more igniters, each igniter of the one or more igniters fitted through a corresponding opening in a cathode insulated from the centrally located anode and connected to the capacitor bank, wherein when the one or more igniters are triggered, each igniter of the one or more igniters is configured to expel electrons towards the centrally located anode centrally located anode and cathode thereby creating a plasma that vaporizes the fiber propellant at the exit end, and wherein that has been vaporized combines with the primary high current discharge to create a partially ionized gas electromagnetically and electrothermally accelerated outward from the primary high current discharge to an end of the fiber propellant exposed in the cathode, and wherein the conical end tip being shaped by sublimation caused by the primary high current discharge, and wherein a height of the conical end tip [[being]] is a function of a rate the fiber propellant is fed to the exit end and [[the]] an energy of the primary high current discharge. 
28. A coaxial carbon igniter system centrally located anode, wherein the fiber propellant comprises a carbon containing compound; a capacitor bank having a plate electrically connected to the centrally located anode, the capacitor bank having a plurality of low mass low volume multi-layer ceramic capacitors formed in a parallel configuration, and wherein the plate includes an opening to receive the centrally located anode; a cathode insulated from the centrally located anode and being connected to the capacitor bank; one or more coaxial regenerative carbon igniters, each igniter of the one or more coaxial regenerative carbon igniters being fitted through a corresponding opening in the cathode, wherein when the one or more coaxial regenerative carbon igniters [[being]] is triggered, each igniter of the one or more coaxial regenerative carbon igniters is configured to expel electrons toward the centrally located anode centrally located anode and the cathode thereby creating a plasma that vaporizes the fiber that has been vaporized combines with the primary high current discharge to create a partially ionized gas electromagnetically and electrothermally accelerated outward from the primary high current discharge to produce a {right arrow over (j)}.times.{right arrow over (B)} thrust, and wherein as the fiber propellant vaporizes, the motor feeds more fiber propellant from the spool to the exit end; and wherein each igniter of the one or more coaxial regenerative carbon igniters includes: a conductive center electrodeconductive center electrode, and an electrically conducting sleeve surrounding the ceramic insulator, and wherein the conductive center electrode lacks a semiconductor layer over the insulator since during operation the fiber propellant ablates during firing to produce a carbon layer over the insulator, each igniter of the one or more coaxial regenerative carbon igniters thereby being configured to regenerate for subsequent firing. 
29. (Cancel) 
30. (Currently Amended) A pulsed plasma thruster comprising: a fiber propellant feed system including a motor configured to pull a fiber propellant from a spool and feed the fiber propellant into a bore defined through a centrally positioned anode and further towards an exit end defined at an end of the anode; a capacitor bank centrally positioned anode and being connected to the of the one or more igniters fitted through a corresponding opening in the cathode, wherein when the one or more igniters is triggered, the each igniter of the one or more igniters is [[being]] configured to expel electrons toward the centrally positioned anode to thereby ignite centrally positioned anode and cathode thereby creating a plasma that vaporizes the fiber propellant at the exit end, and wherein that has been vaporized combines with the primary high current discharge to create a partially ionized gas electromagnetically and electrothermally accelerated outward from a region of the primary high current discharge to produce the {right arrow over (j)}.times.{right arrow over (B)} thrust, and wherein as the fiber propellant vaporizes, the motor feeds more fiber propellant from the spool to the exit end, wherein the capacitor bank is defined to include: an anode-bank plate and a first cathode-bank plate; a first plurality of ceramic capacitors mounted to a side on the anode-bank plate and connected to each other in a parallel configuration, and wherein the side faces the first cathode-bank plate; an opening defined through centers of both the anode-bank plate and the first cathode-bank plate; and wherein the centrally positioned anode is positioned through the openings in both the anode-bank plate and the first cathode-bank plate, and wherein the centrally positioned anode is electrically connected to the anode-bank plate and insulated from the first cathode-bank plate by an insulator, and wherein the centrally positioned anode has a predetermined length such that the exit end of the centrally positioned anode extends from the first cathode-bank plate. 

32. (Currently Amended) The pulsed plasma thruster of claim [[31]] 30, wherein the anode-bank plate is circular, and the first plurality of ceramic capacitors are stacked in concentric rings around the opening in the anode-bank plate. 
33. (Currently Amended) The pulsed plasma thruster of claim [[31]] 30, wherein the anode-bank plate is a quadrilateral shape and the first plurality of ceramic capacitors are stacked around the opening in the anode-bank plate. 
34. (Currently Amended) A method of creating a pulsed plasma thruster comprising the steps of: providing a centered cylindrical anode electrically connected to a capacitor bank; connecting a cathode to a capacitor bank; feeding a fiber propellant by a controlled motor from a spool through the centered cylindrical anode to an entrance opening in the cathode; providing a plurality of low mass ceramic capacitors formed in a parallel configuration to define the capacitor bank, and electrically connecting the capacitor bank to the centered cylindrical anode and to the cathode and to the power processing unit, and further configuring the capacitor [[back]] bank with an opening such that the centered cylindrical anode is received through the capacitor bank; producing thrust by expelling electrons into the cathode towards the centered cylindrical anode to ignite a primary high current and high magnetic field discharge between the centered cylindrical anode and the cathode creating a plasma vaporizing the fiber propellant at the entrance opening such that which has been vaporized combines with the primary high current and high magnetic field discharge to create a partially ionized gas electromagnetically and electrothermally accelerated outward from the primary high current and high magnetic field discharge; and controlling the controlled motor to feed fiber propellant from the spool as the fiber propellant vaporizes such that the control of the fiber propellant continuously forms a conical end tip on an end of the fiber propellant protruding from the centered cylindrical anode and exposed within is shaped by sublimation caused by the primary high current discharge, and wherein a length of the conical end tip [[being]] is a function of a rate the propellant is fed to the exit end. 
35. (Currently Amended) The method of claim 34 further comprising: operating the capacitor bank at a de-rated voltage.
Allowable Subject Matter
Claims 1-19, 27, 28, 30 and 32-35.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Burton 7,926,258.
Regarding claim 1, the prior art neither teaches nor renders obvious “a pulsed plasma thruster comprising: a spool having a fiber propellant wound thereon; a stepper motor in communication with the fiber propellant to pull the fiber propellant from the spool; an insulated tube configured to have one end of the insulated tube in communication with the stepper motor such that the fiber propellant is fed into the insulated tube; an anode bored through and having one end of the anode in communication with the insulated tube, such that the fiber propellant travels through the anode, the anode having an exit end, wherein the fiber propellant fed through the anode exits at the exit end” in combination with the other limitations of the claims.
Regarding claim 12
Regarding claim 27, the prior art neither teaches nor renders obvious “a pulsed plasma thruster circuit comprising: a dedicated microprocessor on the pulsed plasma thruster, the microprocessor having programming instructions to control the following: (a) a motor to feed fiber propellant from a spool into a centrally located anode towards an exit end defined at an end of the centrally located anode; (b) a capacitor bank having a plate electrically connected to the centrally located anode, the capacitor bank having a plurality of low mass and low volume multi-layer ceramic capacitors formed in a parallel configuration, and wherein the plate includes an opening to receive the centrally located anode” in combination with the other limitations of the claims.
Regarding claim 28, the prior art neither teaches nor renders obvious “a coaxial carbon igniter system comprising: a pulsed plasma thruster comprising: a fiber propellant feed system including a motor configured to pull a fiber propellant from a spool and feed the fiber propellant into a centrally located anode and towards an exit end defined at an end of the centrally located anode, wherein the fiber propellant comprises a carbon containing compound; a capacitor bank having a plate electrically connected to the centrally located anode, the capacitor bank having a plurality of low mass low volume multi-layer ceramic capacitors formed in a parallel configuration, and wherein the plate includes an opening to receive the centrally located anode” in combination with the other limitations of the claims.
Regarding claim 30, the prior art neither teaches nor renders obvious “a pulsed plasma thruster comprising: a fiber propellant feed system including a motor configured to pull a fiber propellant from a spool and feed the fiber propellant into a bore defined through a centrally positioned anode and further towards an exit end defined at an end 
Regarding claim 34, the prior art neither teaches nor renders obvious “a method of creating a pulsed plasma thruster comprising the steps of: providing a centered cylindrical anode electrically connected to a capacitor bank; connecting a cathode to a capacitor bank; feeding a fiber propellant by a controlled motor from a spool through the centered cylindrical anode to an entrance opening in the cathode; and controlling the controlled motor to feed fiber propellant from the spool as the fiber propellant vaporizes such that the control of the fiber propellant continuously forms a conical end tip on an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741